Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Preliminary Amendment for 3/21/22
Claims 1, 5, 8, 11, 15-16 and 18 have been amended.
Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102

I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by FORD et al (US 2017/0041296).

a.	Per claim 1, FORD et al teach a system, comprising: 
at least one processor (paras 0118, 0129, 0371—processor); and 

a memory having stored thereon executable instructions that, in response to execution by the at least one processor (paras 0180 and 0371—memory), cause the system to:

determine to share information between a first device associated with a first entity and a second device associated with a second entity, the determination based at least in part on identification of a context in which sharing information is authorized, wherein the context indicates a mutual goal of the first and second entities (paras 0071-72, 0113, 0320-321, 0383, 0398 and 0499—determination of desired shared goals between first and second entity according to an identified context and authorization of the shared information);

identify one or more services available to provide information associated with the first entity to the second device, the one or more services identified based at least in part on a level of sensitivity associated with the identified context (paras 0067-70, 0074, 0080-88, 0092 and 0102-105—providing different services in part based on the confirmed authorization and validation associated with the identified context);

provide the information to the second device, based at least in part on the one or more services (paras 0102-110, 0131-137 and 0178—providing information to the second device based on the different services); and

stop further sharing of the information in response to a change to the context of the information sharing (paras 0135, 0162-163, 0177-178, 0184, 0270, 0316, 0321 and 0400—restricting and preventing further sharing based on context changes).

	Claims 8 and 16 contain limitations that are substantially equivalent to the limitations of claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, FORD et al teach the system of claim 1, wherein the identification of the context is based at least in part on a visual identification (paras 0138, 0156—identification of context via facial identification and recognition).
Claim 17 contain limitations that are substantially equivalent to the limitations of claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, FORD et al teach the system of claim 2, wherein the visual identification is based at least in part on identification of a facial characteristic of the second entity, the identification of the facial characteristic based at least in part on image data obtained by the system (paras 0138, 0156-158, 0160, 0169 and 0470—visual identification of context via facial recognition, eye motion and face movements). 
Claims 9-10 contain limitations that are substantially equivalent to the limitations of claim 3 and are therefore rejected under the same basis.
d.	Per claim 4, FORD et al teach the system of claim 1, as applied above, yet fail to explicitly teach wherein the memory has stored thereon executable instructions that, in response to execution by the at least one processor, cause the system to: retrieve, from a database indexed by facial identity features, information pertaining to the second entity (paras 0131, 0136, 0138 and 0158—stored facial image and biometric data).
Claim 12 contains limitations that are substantially equivalent to the limitations of claim 4 and are therefore rejected under the same basis.
e.	Per claim 6, FORD et al teach the system of claim 1, wherein the memory has stored thereon executable instructions that, in response to execution by the at least one processor, cause the system to: detect that the second entity is no longer in a vicinity of the first entity; and determine that the context of the information sharing has changed based at least in part on the detection (paras 0311, 0316, 0318-319, 0466 and 0468—detection of second device location, determination of proximity range change).
Claims 13 and 19 contain limitations that are substantially equivalent to the limitations of claim 6 and are therefore rejected under the same basis.
f.	Per claim 7, FORD et al teach the system of claim 1, wherein the context is determined based at least in part on location and schedule information associated with the first entity (paras 0078-79, 0082, 0085, 0087, 0209, 0297 and 0328—determined context based on location and scheduling information associated with the first entity).
Claims 14 and 20 contain limitations that are substantially equivalent to the limitations of claims 2 and 7 and are therefore rejected under the same basis.
e.	Per claim 11, FORD et al teach the method of claim 8, further comprising, determining, between the first and second devices, a mutually agreed level of information sharing; and identifying the one or more services available to provide information associated with the first entity to the second device, based at least in part on the mutually agreed level of information sharing (paras 0127, 0139, 0333, 0517 and 0520—service-level agreements for level of sharing).
Claims 5, 15 and 18 contain limitations that are substantially equivalent to the limitations of claim 11 and are therefore rejected under the same basis.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kovacs et al (US 2017/0146385) – aggregation and communication of user data

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448